Relator applied to the Hon. Grover Adams, Judge of the District Court of Dallas County, for writ of habeas corpus alleging that he was held in jail by the chief of police without warrant or process of any character authorizing his detention. The writ was granted and respondent answered *Page 492 
that he was holding relator under warrant issued by the Governor of Texas granting an extradition of relator to the State of Oklahoma, and that L. L. Kilgore had been appointed agent to return relator to the State of Oklahoma.
Upon a hearing under said writ the court found and recited in his judgment that the executive warrant of the Governor of Texas was duly and legally issued after proper requisition was made upon him by the Governor of Oklamoma, and directed that relator be remanded to the custody of the sheriff of Dallas County to be delivered by him to said Kilgore, the authorized agent for the return of relator to the State of Oklahoma.
No facts accompanying the record and we see no reason why the judgment remanding relator should not be affirmed, and it is so ordered.